Title: To John Adams from Edmund Jenings, 14 November 1781
From: Jenings, Edmund
To: Adams, John



Brussels Novr. 14. 1781
Sir

I trouble your Excellency at this Time to transcribe the following Letter “sent by Person of some Distinction at Paris to a Man not less so in London” the Copy of which I have just now receivd.
“Nous ne donnons pas á Monsieur Ad: une Confiance bien aveuglé; et ce n’est pas sans cause quils ont mis autour de lui des Hommes, qui l’Observent, on le croit honnête; on le scait ardent; inflex­ible même pour sa Cause; mais il S’abonde trop dans son sens, et ne Scait donner aux convenances. Nous aimons mieux placer Confiance dans Monsr Fra.”
I Know not from whom this Letter comes or to whom it is addressed. I will endeavour to learn one and the other.
We have reports here of an Attempt on the Emperors Life by Poison. It is said too that France is to cede Corsica to the Grand Duke for 1500,000£.
The Council and the States of these Countries are debating on the Reception of the Emperors late Edict for tolerating the Protestants. The Churchmen are much dissatisfied therewith.
I have read the Oaths, which the Emperor took by Proxy to the States of Brabant. It is very long but is not materially different from the former ones, taken by the Antient Dukes.
I should be glad to Know what your Excellency proposes to do with Mr Charles Adams in his present Situation at Corunna. I am much distress’d about My Nephew.

I am with the greatest Respect Sir your Excellencys Most Faithful & Obedient Humble Servt
Edm: Jenings

